Citation Nr: 0514612	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  99-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a cardiovascular 
disorder other than hypertension.  

3.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Lieberman & Mark, PLLC


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active duty for training from April to 
October 1964.  He also served on active duty from April to 
June 1968 and from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  Specifically, in that decision, the 
RO denied the veteran's petition to reopen his previously 
denied claims for service connection for hypertension, a 
cardiovascular disorder other than hypertension, and a 
psychiatric disorder.  

Following receipt of the January 1999 decision, the veteran 
perfected a timely appeal with respect to the denial of his 
petition to reopen his previously denied service connection 
claims.  In November 2000, the Board determined that new and 
material evidence sufficient to reopen the previously denied 
claims for service connection for hypertension, a 
cardiovascular disorder other than hypertension, and a 
psychiatric disorder had, in fact, been received.  As such, 
the Board granted the veteran's petition to reopen his 
previously denied claims for service connection for these 
disabilities.  In addition, the Board remanded the de novo 
service connection claims to the RO for further evidentiary 
development.  

Following completion of the requested development, the RO, in 
August 2002, returned the veteran's case to the Board for 
final appellate review.  In September 2002, the Board denied 
the issues of entitlement to service connection for 
hypertension, a cardiovascular disorder other than 
hypertension, and a psychiatric disorder.  

Subsequently, the veteran filed a timely appeal of the 
Board's September 2002 decision with the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Court issued an Order vacating the September 2002 decision 
and remanding it to the Board for further development and 
adjudication.  

Thereafter, in September 2003, the Board remanded the 
veteran's service connection claims to the RO for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Following completion of the requested 
development and a continued denial of the veteran's service 
connection claims, the RO, in March 2005, returned his case 
to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran did not exhibit hypertension in service or 
within the first post service year, and hypertension is not 
otherwise associated with his active duty.  

3.  The veteran did not exhibit a cardiovascular disorder 
other than hypertension in service or within the first post 
service year, and a cardiovascular disorder other than 
hypertension is not otherwise associated with his active 
duty.  

4.  The veteran did not exhibit a psychosis in service or 
within the first post service year, and a psychiatric 
disorder is not otherwise associated with his active duty.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  A cardiovascular disorder other than hypertension was not 
incurred or aggravated in service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

3.  An acquired psychiatric disorder was not incurred or 
aggravated in service, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
January 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter contained a request that the 
veteran send evidence to VA in his possession that would help 
his claim.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in January 2005.  

Additionally, the veteran has been accorded pertinent VA 
examinations during the current appeal.  Accordingly, the 
Board also finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
service connection claims.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
hypertension, a cardiovascular disorder other than 
hypertension, or a psychosis becomes manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has contended that 
he has hypertension, a cardiovascular disorder other than 
hypertension, and a psychiatric disorder and that these 
disabilities originated during his active military duty.  
See, November 1999 hearing transcript (T.) at 2-10.  

A.  Service Connection For Hypertension

According to the service medical records, the veteran was 
found to have blood pressure readings of 150/80 in October 
1969 and 142/78 and 140/110 in November 1969.  At the 
discharge examination which was conducted in March 1971, the 
veteran denied ever having experienced high blood pressure.  
The veteran was found to have a blood pressure reading of 
130/70 at the time of this evaluation.  

The veteran was discharged from military service in March 
1971.  At a VA examination conducted in May 1971, the veteran 
was found to have a blood pressure reading of 118/74.  The 
examiner did not diagnose hypertension.  During a 
one-and-a-half week private hospitalization between December 
1971 and January 1972, the veteran had blood pressure 
readings of 140/80 and 134/88.  Hypertension was not 
diagnosed during this hospitalization.  At a VA examination 
subsequently conducted in August 1972, the veteran was found 
to have the following blood pressure readings:  140/82, 
142/76, and 140/78.  The examiner specifically concluded that 
hypertension was not found on examination.  At a VA 
examination later conducted in December 1974, the veteran was 
found to have a blood pressure reading of 120/80.  The 
examiner did not diagnose hypertension.  

The first post-service competent evidence of an elevated 
blood pressure reading is dated in August 1980.  At a private 
outpatient treatment session conducted at that time for 
probable esophageal reflux, the veteran was found to have a 
blood pressure reading of 140/92.  

The first post-service competent evidence of a diagnosis of 
hypertension is dated in May 1984.  A medical record dated at 
that time indicated that the veteran had a blood pressure 
reading of 140/90.  Also in this report, a private physician 
noted that the veteran had a history of hypertensive 
cardiovascular disease.  Subsequent private and VA medical 
records dated through October 2001 reflect continued 
evaluation of, and treatment for, diagnosed hypertension.  

Significantly, competent evidence of record does not 
associate this diagnosed disability with the veteran's active 
military duty.  First, as the Board has discussed in this 
decision, the first competent post-service evidence of a 
diagnosis of hypertension is dated in May 1984, approximately 
13 years after the veteran's separation from active military 
duty.  Furthermore, a report of a June 1993 private 
outpatient treatment session indicates that the veteran had 
"been having high blood pressure for [only] the past 5-6 
years."  Also, at a VA general medical examination conducted 
in June 1996, the veteran initially stated that he was 
diagnosed with hypertension during service in 1970 but then 
admitted that treatment for this disorder was not started 
until approximately 1985.  The examiner who conducted the 
evaluation did not specifically associate the veteran's 
diagnosed hypertension with his active military duty.  

At a VA cardiovascular examination completed in October 2001, 
the veteran was found to have a blood pressure reading of 
190/120.  The examiner diagnosed hypertension and possible 
hypertensive cardiovascular disease with left ventricular 
hypertrophy.  Significantly, the examiner, who had the 
opportunity to review the veteran's claims folder, explained 
that the veteran's hypertension was "long-standing" but 
also specified that "it is probably unlikely that this 
[disorder] is related to the service."  

The Board acknowledges that, in an October 1998 letter, a 
private physician who treated the veteran for hypertension 
also stated that he had reviewed some of the veteran's 
service medical records given to him by the veteran.  In 
particular, the doctor noted that the "records from . . . 
[the veteran's] past military service . . . clearly show on 
several occasions that he had documented hypertension."  
Significantly, however, the physician stated that these 
records were "dated 1986."  As the Board has previously 
discussed in this decision, the veteran was discharged from 
active military duty in March 1971.  Further, available 
post-service private and VA medical reports indicate that the 
first diagnosis of hypertension was made in the mid-1980s.  
As such, the Board must conclude that the private physician's 
October 1998 statement is not probative.  

Accordingly, as the medical evidence of record indicates that 
the veteran's hypertension was not exhibited in service or 
within the first post service year and has not been found to 
be otherwise related to his active military duty, the Board 
must conclude that preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.  
The doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

B.  Service Connection For A Cardiovascular Disorder Other 
Than Hypertension

According to the service medical records, in November 1969, 
the veteran complained of chest pains emanating to his left 
shoulder.  The examiner assessed possible angina pectoris and 
also observed exhaustion and nervousness.  In February 1970, 
an examiner associated the veteran's complaints of chest 
pains with psychosomatic symptoms rather than any physical 
examination findings.  Although the veteran again complained 
of chest pain one month later in March 1970, a physical 
examination conducted at that time failed to demonstrate any 
cardiovascular pathology.  

At the March 1971 discharge examination, the veteran denied 
ever having experienced shortness of breath, pain or pressure 
in his chest, a chronic cough, or palpitation or pounding 
heart.  Chest X-rays taken at the time of this examination 
were negative.  A physical examination demonstrated that the 
veteran's heart (including thrust, size, rhythm, and sounds) 
was normal.  

According to relevant post-service medical records, no 
cardiac pathology was demonstrated at the first post-service 
VA examination which was conducted in May 1971.  During the 
one-and-a-half week private hospitalization between December 
1971 and January 1972, a physical examination demonstrated 
that the veteran's heart was normal, chest X-rays were 
unremarkable, and an electrocardiogram was normal.  Further, 
despite the veteran's complaints of pain throughout his body 
(including his chest) at the August 1972 VA examination, a 
physical examination of his heart, as well as an 
electrocardiogram, were within normal limits.  In addition, 
the December 1974 VA examination demonstrated that the 
veteran's cardiovascular system was normal.  

Subsequent private and VA medical records dated through 
October 2001 reflect periodic complaints of chest pain.  The 
vast majority of pertinent testing completed during that 
time, including multiple chest X-rays, electrocardiograms, 
and stress thallium scans, were normal.  

In this regard, the Board notes that an electrocardiogram 
completed in November 1981 suggested asymmetric septal 
hypertrophy as well as nonspecific T wave changes after 
exercise.  An electrocardiogram completed during a private 
hospitalization between February and March 1996 showed 
nonspecific ST-T wave changes and a sinus mechanism.  The 
treating physician assessed somewhat atypical chest pain as 
well as angina versus dyspepsia and also expressed his 
opinion that the veteran was at risk for developing heart 
disease.  Further, despite normal findings on physical 
examination of the veteran's heart at the June 1996 VA 
general medical examination, the examiner diagnosed 
arteriosclerotic heart disease with angina pectoris.  

Significantly, however, a physical examination conducted 
during a VA outpatient treatment session in January 2001 
demonstrated that the veteran's heart was normal.  
Furthermore, the examiner noted that the veteran had no 
history of heart disease.  

Moreover, the October 2001 VA cardiovascular examination 
confirmed negative cardiac pathology.  In addition, although 
the examiner concluded that the veteran has possible 
hypertensive cardiovascular disease with left ventricular 
hypertrophy, the physician, who had had the opportunity to 
review the veteran's claims folder, also acknowledged that 
previous chest X-rays have been normal without evidence of 
cardiomegaly or left ventricular hypertrophy.  Importantly, 
this doctor also concluded that the veteran has no known 
evidence of heart disease.  

The Board must conclude, therefore, that the competent 
evidence of record does not reflect the presence of a 
cardiovascular disorder other than hypertension.  
Accordingly, as the medical evidence of record does not 
indicate that the veteran has a cardiovascular disorder other 
than hypertension which was exhibited in service or within 
the first post service year or which has been found to be 
otherwise related to his active military duty, the Board must 
conclude that preponderance of the evidence is against the 
veteran's claim for service connection for such a disability.  
The doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  



C.  Service Connection For A Psychiatric Disorder

Service medical records reflect evaluation of, and treatment 
for, a personality disorder.  Specifically, a psychiatric 
evaluation completed in May 1968 resulted in a finding of a 
manipulative personality disorder.  The examiner noted that 
the veteran had no mental disorder which would warrant his 
discharge by reason of disability.  Due to continued 
complaints of anxiety, nervousness, and depression, the 
veteran was admitted to a military hospital for several days 
for psychiatric evaluation in November 1969.  The impression 
was anxiety reaction in a passive-dependent personality 
disorder.  

Another psychiatric evaluation subsequently conducted in 
January 1971 reflected a finding of a passive-aggressive 
personality disorder.  At the March 1971 discharge 
examination, the veteran reported that he had previously 
experienced, or was experiencing at that time, nervous 
trouble.  A specialized psychiatric evaluation completed 
approximately one week later in the same month provided a 
diagnosis of a mixed chronic personality disorder with 
schizoid, hysterical, and anti-social features.  

At the post-service VA general medical examination conducted 
in May 1971, the veteran complained of nervousness.  However, 
he failed to report to a specialized VA psychiatric 
examination scheduled several weeks later in June 1971.  

According to additional early post-service medical records, 
during a private psychiatric examination conducted in June 
1971, the veteran reported having had a nervous breakdown 
during service in 1969.  Following an evaluation, the 
examiner concluded that the veteran was a hypochondriacal 
individual with low intelligence.  During the private 
hospitalization between December 1971 and January 1972, the 
veteran was diagnosed with an acute anxiety reaction with 
depression which was found to have improved with treatment.  
A VA outpatient treatment record dated in February 1972 
includes a diagnosis of chronic anxiety reaction.  In 
addition, during a VA hospitalization between March and May 
1972, the veteran was treated for an inadequate personality 
of an undetermined type.  

Subsequent private and VA medical records dated from December 
1973 through October 2001 reflect continued treatment for, 
and evaluation of, his psychiatric status that was variously 
diagnosed as moderately severe hypochondrical psychoneurosis 
with dissociative manifestations, a 
passive-aggressive/passive-dependent type personality 
disorder, an adult situation reaction, mild mental 
retardation, chronic mild organic cerebral dysfunction, 
profound depression with psychomotor retardation and probable 
borderline psychotic proportion, probable chronic anxiety 
neurosis, an inadequate personality disorder, major 
depression, a dysthymic disorder, and a generalized anxiety 
disorder.  

As the Board has discussed, service medical records reflect 
psychiatric treatment for a personality disorder.  There was 
an impression of an anxiety reaction in a passive-dependent 
personality disorder in November 1969, but subsequent testing 
did not establish a diagnosis of an acquired psychiatric 
disability.  Furthermore, although probable borderline 
psychotic proportion was assessed at a private psychiatric 
evaluation in September 1981, this diagnosis was not made 
until approximately ten years after the veteran's discharge 
from active military duty.  In any event, the most recent 
psychiatric examination that the veteran has undergone, which 
was conducted in October 2001, included the examiner's 
conclusion that the veteran's psychiatric symptomatology does 
not support a diagnosis of a psychosis.  

Moreover, despite the numerous post-service psychiatric 
diagnoses, the claims folder contains no competent evidence 
associating any of them with the veteran's active military 
duty.  Although the veteran reported having a history of 
anxiety at an October 1973 VA outpatient treatment session, 
multiple VA physicians who subsequently interviewed him and 
reviewed his claims folder have found no association between 
a diagnosed psychiatric disorder and his active military 
duty.  Specifically, a board of two psychiatrists who 
conducted a VA mental disorders examination in June 1994 
diagnosed a dysthymic disorder and expressed their opinions 
that this disability was "not caused by or worsened by [his] 
military service."  Further, the examiner who conducted a VA 
mental disorders examination in October 2001 expressed his 
opinion that the numerous psychiatric diagnoses that the 
veteran had previously received were often conflicting and 
were not well supported by symptomatology.  In fact, at the 
time of the October 2001 examination, the examiner concluded 
that an Axis I diagnosis was not appropriate and specifically 
stated that the results of the current evaluation did not 
support a diagnosis of a psychosis, an anxiety disorder, or a 
depressive disorder.  Instead, the examiner rendered an 
Axis II diagnosis of a personality disorder, not otherwise 
specified.  The claims folder contains no competent evidence 
refuting these medical opinions.  

Accordingly, the medical evidence of record does not indicate 
that the veteran exhibited a psychosis in service or within 
the first post service year or that he currently has a 
psychiatric disorder which is otherwise associated with his 
active duty.  With regard to the veteran's current diagnosis 
of a personality disorder, not otherwise specified, the Board 
notes that the pertinent regulation stipulates that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2004).  Consequently, the Board must conclude that 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disorder.  The 
doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for hypertension is denied.  

Service connection for a cardiovascular disorder other than 
hypertension is denied.  

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


